Citation Nr: 0832049	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as the result of ionizing radiation exposure. 

2.  Entitlement to service connection for a thyroid disorder 
characterized as hypothyroidism, to include as the result of 
ionizing radiation exposure. 

3.  Entitlement to service connection for a leg rash, to 
include as the result of ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from April 1955 to January 1959, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

The appellant testified at a personal hearing before a 
Decision Review Officer in February 2003.  He also testified 
during a video conference hearing before the undersigned 
Veterans Law Judge in May 2005.  In a September 2005 
decision, the Board denied all three of the appellant's 
claims of entitlement to service connection.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the "Court").  In January 
2007, the Court vacated and remanded the Board's September 
2005 decision in light of a Joint Motion to Remand submitted 
by the parties. See January 2007 Joint Motion for Remand; 
January 2007 Court order.  As such, the appeal was returned 
to the Board for compliance with the instructions set forth 
in the January 2007 Joint Motion to Remand.  In light of 
those instructions, the Board remanded the case for further 
development in June 2007.  The requested development has been 
completed; and the case has been returned to the Board for 
further review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The preponderance of the evidence is against the finding 
that the appellant was exposed to ionizing radiation at any 
time during his period of active service.

3.  Competent medical evidence of record does not demonstrate 
that skin cancer developed in service or within a year 
thereafter, or that current episodes of skin cancer are 
etiologically related to active service.

4.  Competent medical evidence of record does not indicate 
that a thyroid disorder diagnosed as hypothyroidism developed 
in service or within a year thereafter, or that current 
hypothyroidism is etiologically related to active service.

5.  Competent medical evidence of record does not establish 
that a leg rash developed in service, or that a current leg 
rash is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in active service, to 
include as the result of ionizing radiation exposure, nor may 
it be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2007).

2.  A thyroid disorder characterized as hypothyroidism was 
not incurred in service, to include as the result of ionizing 
radiation exposure, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).

3.  A leg rash was not incurred in service, to include as the 
result of ionizing radiation exposure. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's claims of entitlement to 
service connection for 
(1) skin cancer, (2) a thyroid disorder and (3) a leg rash 
secondary to his alleged exposure to ionizing radiation, VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Prior to the adjudication of the appellant's claim, a letter 
dated in April 2002 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware from this letter that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims.  The April 2002 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claims; and asked the appellant to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)[Pelegrini II].  In addition, subsequent to the 
Board's June 2007 decision, the appellant was provided 
another VCAA notice informing him of what was necessary to 
substantiate his claims. See July 2007 letter from the RO to 
the appellant.  Thereafter, the appellant's claims were 
readjudicated and the appellant was provided a Supplemental 
Statement of the Case explaining the readjudication of his 
claims in July 2008. Mayfield  v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [Mayfield III].
 
In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's VA treatment records and identified private 
medical records have been obtained, to the extent possible 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159).  Unfortunately, 
however, the Board also observes that the appellant's claims 
file does not contain the appellant's service medical or 
personnel records; and that these records have been presumed 
destroyed. See request for information sheet and response.  
When service medical records are presumed destroyed, VA is 
obligated to search for alternative forms of medical records. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The Court has 
held that in cases where a veteran's service medical records 
are unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development 
of the case. See generally McCormick v. Gober, 14 Vet. App. 
39 (2000); O'Hare v. Derwinski, 1 Vet. App.  365 (1991).  

In this case, the RO has attempted to assist the appellant in 
substantiating his claims by seeking alternative sources of 
evidence confirming the appellant's alleged exposure to 
radiation in service.  These efforts include requesting 
sick/morning reports pertaining to the appellant's squadron 
(June 2002 request for information sheet) and contacting such 
agencies as the National Personnel Records Center ("NPRC"), 
the Air Force Medical Operations Agency, the Naval Air 
Station Joint Reserve Base in Texas and the Defense Threat 
Reduction Agency. See letters dated in April 2002, June 2002, 
July 2007, November 2007, January 2008, March 2008 and May 
2008.  While specific records confirming the appellant's 
exposure to radiation have not be obtained via the above-
referenced requests, the Board observes that responses from 
each of these agencies are contained in the claims file and 
(as will be explained in more detail below) impact the 
outcome of the appellant's claims. June 2008 letter from the 
Defense Threat Reduction Agency.  In light of this evidence, 
the Board finds that VA has fulfilled its heightened duty to 
assist the appellant in developing his claims.  

In making the foregoing finding, the Board acknowledges that 
the appellant was not afforded a VA examination in connection 
with his claims.  However, the Board finds that current VA 
examinations are not indicated at this time.  First, although 
there are no service medical records available for review of 
in-service complaints, symptomatology, diagnoses or treatment 
of the disorders now on appeal, the appellant has 
specifically relayed that he did not develop any of these 
conditions until several years after his departure from 
active duty. May 2005 BVA hearing transcript, p. 4.  Thus, 
there is no documentation as to a chronicity of complaints, 
manifested symptomatology, or treatment that may be 
attributable to his current diagnoses; nor is there any other 
evidence of record to suggest a causal connection between the 
current diagnoses and service.  As such, any VA medical 
opinion obtained at this time would be speculative in nature. 
See 38 C.F.R. § 3.159(c)(4).

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. See July 2007 
letter from the RO to the appellant; July 2008 Supplemental 
Statement of the Case; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, since the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
(1) skin cancer, (2) a thyroid disorder and (3) a leg rash, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned to these claims are rendered 
moot; and no further notice is needed. Id.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

In this case, post-service medical evidence of record reflect 
the appellant's diagnoses and treatment of recurrent skin 
cancers, hypothyroidism and a leg rash that appears to be 
eczematous in nature. See VA medical records and private 
medical records dated from February 1995 to March 2007.  The 
appellant essentially contends that he is entitled to service 
connection for (1) skin cancer, 
(2) a thyroid disorder and (3) a leg rash on the basis that 
he worked as an airplane mechanic at Carswell Air Force Base 
during service; that the airplanes he serviced were involved 
in atomic bomb testing; that he was exposed to radiation 
through his work on these airplanes; and this exposure has 
manifested into the above-referenced disorders. May 2005 BVA 
hearing transcript.  

Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board must conclude 
that the preponderance of the evidence is against the claims.  
As such, the appeal must be denied. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases 
(listed in 38 C.F.R. 3.309) when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Lastly, service connection may be granted on a direct 
basis for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341 (1999).  

In addition to the foregoing, the Board observes that service 
connection for a disorder which is claimed to be due to 
radiation exposure during service can be established in three 
different ways. See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
there are certain types of cancer which will be presumptively 
service connected. See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  However, skin cancer is not one of them. 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes skin cancer and any other type of cancer, as 
well as non-malignant thyroid nodular disease and parathyroid 
adenoma.  In this regard, 38 C.F.R. § 3.311(b) further states 
that, if a veteran has one of the radiogenic diseases, a dose 
estimate should be obtained and the case will be referred to 
the VA Under Secretary for Benefits for review as to whether 
sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the veteran's 
disease resulted from radiation exposure during service.


Third, service connection for disability claimed as due to 
exposure to ionizing radiation may also be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service. See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As set forth above, the appellant in this case contends that 
the three disorders on appeal are the result of his exposure 
to radiation during his period of active service.  Thus, 
entitlement to service connection for these disorders may be 
awarded in this appeal under two separate legal bases: (1) as 
a radiogenic disease under 38 C.F.R. 
§ 3.311 due to ionizing radiation exposure; or (2) on a 
direct or presumptive service connection basis in accordance 
with 38 C.F.R. §§ 3.303, 3.307 and 3.309. See Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  The Board observes for 
the record that service connection on a presumptive basis in 
this case is not available pursuant to 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) since the appellant has not been 
diagnosed with a cancer specified in these sections. 

Turning to the specifics of the appellant's claims, the 
appellant testified that he spent the majority of his time in 
service, from January 1956 to January 1959, as an airplane 
engine mechanic for the 9th Bomb Squadron, stationed at 
Carswell Air Force Base in Ft. Worth, Texas. May 2005 BVA 
hearing transcript.  He stated that while stationed at 
Carswell Air Force Base, he was regularly responsible for 
working on planes that had just returned from atomic bomb 
testing. Id., p. 3.  He reported that the planes he 
ultimately worked on would drop atomic bombs on a site, and 
then fly through the atomic clouds to measure radiation 
levels. Id., pgs. 3, 10.  He also stated that when the planes 
first arrived back at Carswell Air Force Base, they were 
washed prior to any servicing; and that afterwards, he worked 
on the planes without the use of any protective gear. Id., 
pgs. 13-14; April 2002 statement in support of claim.  
Lastly, the appellant reported that he was responsible for 
wearing a dosimetry badge on most days; and that he had to 
report to the supply room for the 9th Bomb Squadron in order 
to have his badge read, and then either reset or exchanged, 
every 30 to 45 days. May 2005 BVA hearing transcript, pgs. 
10-13.   

	1.  Service connection under 38 C.F.R. § 3.311 due to 
ionizing radiation 

Clearly the focus of the appellant's claims rests on the 
assertion that all three of his claimed disorders are 
etiologically related to his exposure to radiation in 
service. May 2005 BVA hearing transcript, p. 4 (the appellant 
testified that he did not experience problems with skin 
cancer, hypothyroidism or a leg rash during his period of 
active duty or in the year immediately thereafter).  To that 
end, the appellant does not aver that he was an actual 
personal participant in radiation-related activity such as 
on-site testing, but rather states that the planes he 
maintained for the majority of his time in service had just 
returned from such testing. Id.,
 pgs. 3, 10.  Unfortunately, as noted earlier, the 
appellant's service records were destroyed in the 1973 fire 
at the NPRC.  Moreover, the NPRC indicated that there were no 
Surgeon General's Office or other alternative records on file 
for the appellant; and that the NPRC did not have any 
personnel records, including a Record of Occupational 
Exposure to Ionizing Radiation ("DD Form 1141"), pertaining 
to the appellant.  

The Board initially notes that only the appellant's claimed 
skin cancer and thyroid disorder (as potentially related to 
the disorders of non-malignant thyroid nodular disease and 
parathyroid adenoma) warrant evaluation under this section, 
as skin rashes are not defined as radiogenic diseases at 38 
C.F.R. § 3.311(b)(2).  In this regard, a review of the 
available service records contained in the claims file do 
show that the appellant was an aircraft engine mechanic 
assigned at Carswell Air Force Base to service the airplanes 
of the 9th Bomb Squadron. August 2002 response to request for 
information, with morning reports from the 9th Bomb Squadron.  
Unfortunately, however, these documents do not contain any 
record of the appellant's exposure to radiation.  To that 
end, different agencies that include the United States Air 
Force Medical Operations Radiation Protective Division, the 
Defense Threat Reduction Agency ("DTRA") and the Naval Air 
Station Joint Reserve Base in Fort Worth Texas (formerly 
known as Carswell Air Force Base) were contacted in an 
attempt to confirm the appellant's claimed radiation 
exposure.



In October 2002, the Air Force reported that it had queried 
the Master Radiation Exposure Registry for the appellant and 
had researched all other available information regarding a 
record of occupational exposure monitoring, but had located 
no external or internal exposure data.  The Air Force Medical 
Operations Radiation Protective Division did caution, 
however, that even though its records dated back to 1947, 
there had been multiple occurrences in the early years of 
occupational radiation exposure monitoring when records were 
apparently maintained at the individual unit or base level 
and were never forwarded for enclosure in the records of the 
Air Force, and in some cases, the records were only 
maintained in the individual's service health record, as was 
his DD Form 1141.

In October 2004, the DTRA responded to a request for 
verification of 
in-service radiation exposure.  At that time, the DTRA stated 
it was aware of the appellant's assertion that he worked on 
planes that flew through atomic clouds during his assignment 
with the 9th Bomb Squadron at Carswell Air Force Base from 
1955 to 1959.  It also noted that because the appellant's 
service records were not available from the NPRC, it 
researched alternate sources of information to attempt to 
verify his contentions.  The DTRA then indicated that morning 
reports for the 9th Bomb Squadron indicated that the 
appellant served with that unit from January 12, 1956 to 
February 1, 1959.  The DTRA noted that during that time, the 
United States Government was involved with several test 
operations, namely Operations REDWING and HARDTACK I at the 
Pacific Proving Ground ("PPG") from May 5, 1956 to August 
6, 1956 and from April 28, 1956 to October 1958, 
respectively, as well as Operations PLUMBBOB and HARDTACK II 
at the Nevada Test Site ("NTS") from May 28, 1957 to 
October 22, 1957 and from September 19, 1958, to October 31, 
1958, respectively.  The DTRA revealed, however, that there 
was no indication in the morning reports that the appellant 
traveled to either the PPG or the NTS locations.  More 
importantly, the DTRA then noted that historical records 
confirmed that the 9th Bomb Squadron did participate in four 
atmospheric nuclear tests, but that the tests all occurred 
between 1948 and 1954, which was prior to the appellant's 
assignment at Carswell Air Force Base (and prior to his 
period of active duty).  Lastly, the DTRA reported that it 
had carefully researched available dosimetry data, but was 
unable to locate any record of radiation exposure pertaining 
to the appellant.

Thereafter, the RO requested information from the Naval Air 
Station Joint Reserve Base in Fort Worth Texas in light of 
the possibility that health records related to the appellant 
and his alleged exposure to radiation may have been 
maintained at his individual unit or base (i.e., Carswell Air 
Force Base) and not forwarded to NPRC. June 2007 BVA remand; 
RO's request letters dated in July 2007, November 2007, 
January 2008, March 2008 and May 2008.   According to a 
response from the Department of the Air Force dated in May 
2008, no records pertaining to the appellant could be 
located.  

Subsequently, the RO contacted the DTRA for the purpose of 
determining the feasibility of obtaining dosimeter estimates 
from veterans who were stationed with the 9th Bomb Squadron 
at Carswell Air Force Base at the same time that the 
appellant was stationed there and who were engaged in similar 
activities alleged by the appellant (i.e., who worked on 
airplanes that were allegedly used in the atomic tests 
reported above after these planes participated in atomic 
tests and then serviced at Carswell Air Force Base) for the 
purpose of obtaining a dose estimate for the appellant by 
analogy if radiation exposure at Carswell Air Force Base 
could be shown. June 2007 BVA remand; May 2008 letter from 
the RO to the DTRA.  

In a response letter dated in June 2008, the DTRA initially 
explained that according to VA definitions, "radiation-risk 
activity" is defined, in part, as onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  June 2008 letter, p. 1.  In addition, the DTRA 
defined the term "onsite participation" as: "[d]uring the 
official operational period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test." Id. 
(emphasis added).  The DTRA went on to alternatively define 
"onsite participation" as the presence at the test site or 
other test staging area in the six months following the 
nuclear test to perform official military duties related to 
the nuclear test including decontaminating test-related 
equipment. Id.  



In specifically addressing the questions poised by the RO, 
the DTRA reported that available records indicated that 
members of the 9th Bomb Squadron participated in four 
atmospheric nuclear tests that occurred, respectively, in 
1948, 1951, 1952 and 1954. Id.  The Agency indicated that 
with the exception of the 1954 nuclear test (Operation 
CASTLE), the 9th Bomb Squadron's participation was limited to 
individual personnel as observers, project or support 
personnel. Id.  In terms of Operation CASTLE, the DTRA stated 
that a 9th Bomb Squadron air crew did participate directly as 
part of the Strategic Air Command Test Detachment Operations 
Section in that they flew on an FB-36H sampler aircraft 
(number 1083) with a call sign Floyd. Id.  The members of 
this crew wore dosimetry badges and had recorded radiation 
doses. Id.  

Referring to the appellant's period of service at Carswell 
Air Force base from January 1956 to February 1959, the DTRA 
reiterated that the United States Government was involved 
with several test operations during this time frame that 
consisted of Operations REDWING and HARDTACK I at the PPG 
from May 5, 1956 to August 6, 1956 and from April 28, 1956 to 
October 1958 (respectively); and Operations PLUMBBOB and 
HARDTACK II at NTS from May 28, 1957 to October 22, 1957 and 
from September 19, 1958, to October 31, 1958 (respectively). 
Id., p. 2.  However, according to a review of the historical 
records, the DTRA found no indication that any member of the 
9th Bomb Squadron participated in any of these operations. 
Id.(emphasis added).  After noting the Board's June 2007 
request for dosimetry data for aircraft mechanics stationed 
with the 9th Bomb Squadron who serviced aircraft that had 
engaged in nuclear test activities during the period of the 
appellant's service, the DTRA stated further that since the 
9th Bomb Squadron did not participate in any atmospheric 
nuclear tests between 1956 and 1959, the Agency had no such 
dosimetry records in their database. Id.  As there was no 
evidence indicating that members of the 9th Bomb Squadron 
participated in atmospheric nuclear tests between 1956 and 
1959, and thus the appellant could not have serviced aircraft 
that had just returned from atomic bomb testing performed by 
the 9th Bomb Squadron, the DTRA did not view the appellant as 
a participant in U.S. atmospheric nuclear testing and 
reported no data available for him. Id.   


Thus, based upon the research performed by the RO discussed 
above, the record contains no official documentation that the 
appellant was exposed to radiation during his service at 
Carswell Air Force Base via his work on the 9th Bomb 
Squadron's airplanes since historical records indicate that 
members of this Squadron did not participate in those nuclear 
tests activities during that time frame.  As such, neither 
the appellant's currently diagnosed skin cancer nor thyroid 
disorder would qualify as a radiogenic disease pursuant to 38 
C.F.R. § 3.311(b)(2) since the record indicates that he was 
not exposed to radiation.  

In making the foregoing observations, the Board acknowledges 
the appellant's testimony and statements in which he reported 
that he wore a dosimetry badge during his period of service 
at Carswell Air Force Base. May 2005 BVA transcript, pgs. 10-
13.  In addition, the Board has reviewed several letters and 
statements contained in the claims file prepared by the 
appellant's fellow servicemen that essentially attest to the 
effect that they worked on aircraft believed to have been 
exposed to radiation and/or wore dosimetry badges. See 
January 2003 statement from G.A. (veteran reported that he 
served from May 1955 to January 1959; was stationed at 
Carswell Air Force Base from January 1956 to January 1959 
with the appellant; and worked with the appellant on 
airplanes that he believes were exposed to radiation); 
February 2003 statement from R.W. (veteran reported that he 
was stationed at Carswell Air Force Base from March 1954 to 
July 1957; worked with the appellant on airplanes that were 
"hot"; and that he and the appellant carried dosimeters 
that were read often); November 2003 statement from T.D. 
(veteran reported that he served in the Strategic Air Command 
from September 1954 to May 1958 and from July 1959 to May 
1964 at several bases that did not include Carswell Air Force 
Base; worked on the B-47 aircraft; and that he carried a 
dosimeter that is still in his possession); November 2003 
statement from G.S. (veteran reported that he was assigned to 
the 5th Bomb Wing at Travis Air Force Base in California in 
the summer of 1957; that he was a mechanic on a B-36 
aircraft; and that he was required to wear a dosimeter); May 
2005 statement from V.C. (veteran reported that he was 
stationed with the 9th Bomb Squadron at Carswell Air Force 
Base from 1956 to 1958; that he worked on B-36 aircraft and 
engines during radiation inspections; and that he wore a 
dosimeter to detect for radiation because some aircraft were 
suspected of being "hot" aircraft).  

In addition to the foregoing, the claims file contains a 
lay/buddy statement from veteran L.J.C., who served as a 
member of the 9th Bomb Squadron from 1953 to July 1956 at 
Carswell Air Force Base.  During that time, L.J.C. directly 
participated in Operation CASTLE in the South Pacific; and 
reports wearing a dosimeter and film badge to record the 
amount of radiation he was exposed to.  He indicates that he 
and the other members of his Squadron that participated in 
Operation CASTLE in 1954 returned to Carswell Air Force Base 
on Aircraft Flight number 1083. November 2003 letter from 
L.J.C.; see also June 2008 DTRA response letter (according to 
historical records, a 9th Bomb Squadron air crew participated 
directly in Operation Castle; they flew on an FB-36H sampler 
aircraft with the number 1083 and the call sign Floyd).  
Thereafter, he and others continued to "work on the aircraft 
[1083] exposed and accumulating radiation until discharge 
from the Air Force in July 1956." Id.  
 
Although the Board has given due consideration to the 
lay/buddy statements set forth above, it finds that although 
this information is credible to the extent that (1) the 
veterans who submitted the statements obviously believe that 
they were exposed to radiation in service via there work on 
aircrafts at Air Force bases around the country and (2) 
remember wearing badges that they believe were dosimetry 
badges, the fact remains that research from the Governmental 
Agency that collects and maintains data in terms of 
atmospheric nuclear tests has reported that no member of the 
appellant's Squadron (the 9th Bomb Squadron) participated in 
any of the atomic tests conducted during the appellant's 
period of service from April 1955 to January 1959.  This 
evidence is clearly contradictory to the appellant's belief 
(and the beliefs of several of the veteran's noted above) 
that they were regularly working on airplanes that had just 
returned from atomic bomb testing.  Even though the statement 
from L.J.C. appears to place the aircraft used by the 9th 
Bomb Squadron during Operation CASTLE from March 1, 1954 to 
May 31, 1954 at Carswell Air Force Base during the 
appellant's period of service, the appellant would not have 
come into contact with the aircraft until almost a year after 
it was used as part of an atmospheric nuclear test. See DD 
Form 214.  



In light of the foregoing, the Board finds that when the 
evidence provided by the DTRA is viewed in conjunction with 
the other evidence of record, it is more persuasive than the 
statements submitted by the appellant and the lay statements 
of record.  As such, the Board concludes that the 
preponderance of the evidence is against the appellant's 
assertions that he was exposed to radiation in service; and 
as such, his claims of entitlement to service connection for 
skin cancer and hypothyroidism pursuant to 38 C.F.R. § 3.311 
must be denied. 

2.  Service connection under 38 C.F.R. §§ 3.303, 3.307 
and 3.309

For the record, the Board notes that it has also analyzed the 
appellant's claims to determine whether he may be entitled to 
service connection on a direct or presumptive basis in 
accordance with 38 C.F.R. §§ 3.303, 3.307 and 3.309.  
However, as noted above, the appellant has unequivocally 
testified that he did not have any problems with skin cancer, 
hypothyroidism or a leg rash during his period of active 
duty, or in the year immediately thereafter (and in fact, not 
until several years after his release from service). May 2005 
BVA hearing transcript.  In light of this information, absent 
any documentation (or assertion) of complaints, symptoms, 
diagnosis, or treatment of the claimed disorders either in 
service or for many years thereafter, as well as a lack of 
any competent medical evidence purporting to relate the 
current disorders to active service, the Board finds that 
service connection for the three claimed disorders on appeal 
is not warranted on a direct basis. 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

Additionally, as neither skin cancer nor hypothyroidism is 
competently shown (or even averred) to have manifested to a 
compensable degree within a year after release from active 
duty, service connection is also not warranted for these 
disorders on a general presumptive basis. See 38 U.S.C.A. § 
1131; 38 C.F.R. 
§§ 3.307, 3.309 (i.e., skin rashes are not included in the 
list of diseases currently considered by VA as available for 
presumptive service connection under the law).   

	


        3.  Conclusion 

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
(1) skin cancer, (2) a thyroid disorder and (3) a leg rash.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

Service connection for skin cancer, to include as the result 
of ionizing radiation exposure, is denied.

Service connection for a thyroid disorder characterized as 
hypothyroidism, to include as the result of ionizing 
radiation exposure, is denied.

Service connection for a leg rash, to include as the result 
of ionizing radiation exposure, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


